IN THE COURT OF CRIMINAL APPEALS OF TENNESSEEFILED
                                                       Nov. 19, 1996
                            AT JACKSON
                                                     Cecil Crowson, Jr.
                      SEPTEMBER SESSION, 1996         Appellate Court Clerk




STATE OF TENNESSEE,         )   C.C.A. NO. 02C01-9510-CR-00316
                            )
      Appellee,             )
                            )
                            )   SHELBY COUNTY
VS.                         )
                            )   HON. CHRIS CRAFT
WILLIE H. JOHNSON,          )   JUDGE
                            )
      Appellant.            )   (Burglary)


               ON APPEAL FROM THE JUDGMENT OF THE
                CRIMINAL COURT OF SHELBY COUNTY


FOR THE APPELLANT:              FOR THE APPELLEE:

A. C. W HARTON                  CHARLES W . BURSON
Public Defender                 Attorney General

W ALKER GW INN                  CYRIL V. FRASER
Assistant Public Defender       Assistant Attorney General
201 Poplar Suite 2-01           450 James Robertson Parkway
Memphis, TN 38103               Nashville, TN 37243-0493

                                JOHN W . PIEROTTI
                                District Attorney General

                                TERRELL HARRIS
                                Assistant District Attorney General
                                Third Floor, Criminal Justice Complex
                                201 Poplar
                                Memphis, TN 38103



OPINION FILED ________________________

AFFIRMED

DAVID H. W ELLES, JUDGE
                                OPINION

      This is an appeal as of right pursuant to Rule 3 of the Tennessee Rules of

Appellate Procedure.     A Shelby County jury found the Defendant guilty of

burglary. The trial judge found the Defendant to be a career offender and

sentenced him to twelve years in the Department of Correction. In this appeal,

he argues that the evidence presented at trial was insufficient to support the

jury’s finding of guilt beyond a reasonable doubt. W e disagree and affirm the

judgment of the trial court.



      W hen an accused challenges the sufficiency of the convicting evidence,

the standard is whether, after reviewing the evidence in the light most favorable

to the prosecution, any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S.
307, 319 (1979). Questions concerning the credibility of the witnesses, the

weight and value to be given the evidence, as well as all factual issues raised by

the evidence, are resolved by the trier of fact, not this court. State v. Pappas, 754
S.W.2d 620, 623 (Tenn. Crim. App.), perm. to appeal denied, id. (Tenn. 1987).

Nor may this court reweigh or reevaluate the evidence. State v. Cabbage, 571

S.W .2d 832, 835 (Tenn. 1978).



      A jury verdict approved by the trial judge accredits the State’s witnesses

and resolves all conflicts in favor of the State. State v. Grace, 493 S.W .2d 474,

476 (Tenn. 1973). On appeal, the State is entitled to the strongest legitimate

view of the evidence and all inferences therefrom. Cabbage, 571 S.W .2d at 835.



                                         -2-
Because a verdict of guilt removes the presumption of innocence and replaces

it with a presumption of guilt, the accused has the burden in this court of

illustrating why the evidence is insufficient to support the verdict returned by the

trier of fact. State v. Tuggle, 639 S.W .2d 913, 914 (Tenn. 1982); Grace, 493

S.W .2d at 476.



      W e will briefly summarize the evidence presented on behalf of the State.

Early one Sunday morning the police responded to a burglar alarm which had

been activated at a business located on Riverside Drive in downtown Memphis,

Tennessee. The first officer to arrive at the building observed that a window had

been broken out. The officer looked into the building through another window

and saw the Defendant inside. The officer identified himself as a policeman and

the Defendant ran toward the back of the building. The officer radioed for

assistance and other officers responded. They secured the building and one of

the owners of the building arrived and unlocked the door. An officer entered the

building and, with the assistance of a police dog, located the Defendant hiding in

a closet. Although the Defendant struggled with the officer, the officer was again

assisted by the dog and the Defendant was restrained and placed under arrest.

The owner of the business testified that numerous items had been removed from

their usual location in the building and had been stacked up in such a fashion to

indicate that they were going to be removed from the building. Photographs of

these items and photographs of the broken window were introduced as evidence.

Three police officers identified the Defendant as the person they apprehended

in the burglarized building that morning.




                                        -3-
      Faced with this rather overwhelming evidence, the Defendant testified that

he was walking along the street that morning when two police officers in a patrol

car pulled up and asked him if he knew anything about a burglary. He said that

he told the policemen that he did not and that they then pulled their guns on him

and forced him, at gunpoint, to climb through the broken window to find his

“partner” and to persuade his “partner” to come out of the building. He said that

shortly after he entered the building the police came through the door, handcuffed

him, and that a policeman then “sics the dog on me and tries to make me said

that I burglarized this building with my partner and all this.” He said that the only

reason he entered the building was because the officers forced him to do so at

gunpoint.



      The Defendant argues that “no rational trier of fact could have found the

Defendant’s contentions so unfounded in this record or so unreasonable that it

could have found him guilty of burglary beyond a reasonable doubt.”              We

respectfully reject this argument. W e believe that a rational trier of fact could

have credited the testimony of the police officers and discredited the testimony

of the Defendant. This is obviously what the jury did.



      W e conclude that the evidence is sufficient to support the finding by the

trier of fact of guilt beyond a reasonable doubt. Therefore, this appeal has no

merit. The judgment of the trial court is affirmed.




                                  ____________________________________
                                  DAVID H. W ELLES, JUDGE

CONCUR:

                                         -4-
___________________________________
JOE B. JONES, PRESIDING JUDGE


___________________________________
JERRY L. SMITH, JUDGE




                              -5-